Citation Nr: 0614409	
Decision Date: 05/17/06    Archive Date: 05/31/06	

DOCKET NO.  04-39 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
eye disability, specifically loss of eyesight due to cataract 
surgery, performed at the VA Medical Center in Jackson, 
Mississippi, in April 2003.


REPRESENTATION

Veteran represented by:  Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1944 to June 1946 
has been reported.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Jackson, Mississippi, that denied entitlement to 
compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for the loss of eyesight due to cataract surgery 
performed by VA in April 2003.  

In a January 2006 statement, the veteran expressed interest 
in a claim for VA pension with aid and attendance.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  It is not shown that the veteran has additional 
disability as a result of VA treatment in April 2003.  Any 
current eye disability, to include loss of eyesight, is not 
shown to have been proximately due to or the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing reasonable care, nor was it an event not 
reasonably foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for loss of 
eyesight as a result of cataract surgery done by VA in April 
2003 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.361 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with the provisions 
of 38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that 
full compliance with the VCAA has been accomplished regarding 
the issue of entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The veteran was provided 
with a communication dated May 4, 2004.  That letter informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
Further, the veteran was specifically told that "if you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  Notably, the assistance letter was 
furnished prior to the adjudication of his claim. 

Because the claim is being denied, all of the notice 
requirements beyond those already cited, are not applicable.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of a claim at this time would not cause any 
prejudice to the veteran.  

The Board notes that a VA physician reviewed the pertinent 
evidence of record in June 2004 for the purpose of 
determining whether the veteran might be entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  Further, the veteran had the opportunity to present 
testimony on his own behalf at a video conference hearing 
before the undersigned in January 2006.  A transcript of the 
proceedings is of record and has been reviewed.  VA's duty to 
assist has been met. 

Pertinent Legal Criteria

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was:  (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004.  
69 Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in September 2003.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2005).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2005).

Discussion

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
has certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  As a layman, however, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The pertinent evidence of record shows the veteran was 
hospitalized at the VA Medical Center in Jackson, 
Mississippi, in April 2003 for removal of a cataract from the 
left eye and replacement with an artificial lens implant.  A 
VA medical record dated April 15, 2003, several days prior to 
the procedure, revealed that the veteran had been counseled 
as to the nature of the proposed procedure, the attendant 
risks involved, and expected results.  Risks were 
specifically noted as including bleeding, infection, need for 
more surgery, increased intraocular pressure, decreased 
vision, loss of vision, and anesthesia risks, including 
death.  The veteran signed a statement that he understood the 
nature of the proposed procedure, the attendant risks 
involved, and expected results and requested that the 
procedure be performed.  

The operative report for the procedure done on April 23, 
2003, is without reference to any complications.  It was 
specifically noted, following the procedure, that the left 
eye was "patched and shielded in the usual fashion."  The 
veteran was transferred to the outpatient surgery unit in 
stable condition.  

The veteran was seen in outpatient consultation for unrelated 
complaints on periodic occasions in the first several months 
following the cataract surgery.  At the time of an outpatient 
visit in October 2003 to the ophthalmology clinic, the 
veteran was described as convinced that he had a "hole in his 
eye," a term he said was used by his physician at the time of 
his cataract surgery.  It was noted that age-related macular 
degeneration had been diagnosed preoperatively and the 
veteran's vision did not improve appreciably after surgery 
from his baseline level of acuity.  At four months 
postoperative, the veteran's vision reportedly fell to finger 
counting.   However, he stated the effect on his vision was 
immediate at the time of the cataract surgery.  The examiner 
opined that he could not make a direct association with 
cataract extraction the way the veteran had.

At the time of an outpatient visit in early November 2003, 
the veteran stated that he felt as though he had a foreign 
body in the left eye.  Examination was described as "grossly 
okay."  

In June 2004 the claims folder was referred to a VA physician 
for review for the purpose of expressing an opinion as to 
whether or not the veteran was entitled to compensation 
benefits under 38 U.S.C.A. § 1151.  Review of the claims file 
included notes from a private eye clinic as well a discussion 
of the case with an ophthalmologist in VA's eye clinic.  The 
physician stated that the etiology for the veteran's 
decreased vision in the left eye was related to macular 
disease as well as posterior retinal disease.  The physician 
indicated "neither of these conditions are (sic) related to 
complications resulting from the cataract surgery.  The 
veteran did have some posterior capsular opacification 
following his lens implantation.  This, however, is not the 
etiology for his present decreasing vision in the left eye 
nor is it etiologically the cause of the macular or the 
retinal problems.  Aside from it not being etiologically 
related, this is an expected complication of cataract surgery 
and is not a result of neglect or negligence."

Based upon the evidence of record, the Board finds 
entitlement to compensation for an eye disability, 
specifically loss of vision of the left eye, resulting from 
cataract surgery performed on the veteran by VA in April 
2003, is not warranted.  The VA medical opinion in June 2004 
is persuasive that any current loss of vision in the left eye 
is not the result of the cataract surgery the veteran 
underwent in April 2003.  The physician who expressed the 
opinion in June 2004 indicated that the entire claims folder 
had been reviewed and added that he had discussed the case 
with an ophthalmologist at the VA Medical Center in Jackson, 
Mississippi.  It was their opinion that the etiology of the 
veteran's visual acuity was related to macular disease and 
posterior retinal disease and not to complications resulting 
from VA's cataract surgery.  The physician added that aside 
from there being no etiological relationship, the current 
decreased vision in the left eye was an expected complication 
of cataract surgery and was not any result of negligence or 
neglect on VA's part.  There is no medical opinion of record 
to the contrary.  The opinion provided by the examiner 
referenced specific clinical findings, contained a rationale 
for the opinion expressed, and appeared to be based on a 
review of the entire claims file.  Therefore, particularly in 
the absence of medical evidence to the contrary, compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional eye 
disability, specifically decreased vision in the left eye, as 
a result of cataract surgery in April 2003 is not warranted.

Although the veteran believes that he has decreased visual 
acuity in the left eye due to the cataract surgery, as noted 
above, as a layperson without medical training and expertise, 
he is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge).  Consequently, the veteran's 
opinion in this matter does not constitute competent evidence 
with regard to the issue at hand.  

As the preponderance of the evidence is against the claim, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the claim that would give 
rise to a reasonable doubt in favor of the veteran.  
Accordingly, the benefit of the doubt rule is not for 
application, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability, 
specifically loss of eyesight due to cataract surgery, is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability, specifically loss of eyesight 
due to cataract surgery in the left eye, is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


